PER CURIAM.
This appeal was heard on the record, briefs and oral argument of counsel for respective parties;
And the Court being of the opinion that the Trial Judge was not in error in the construction which he gave to Section 372.040, Kentucky Revised Statutes, upon which appellee’s cause of action was based; and
That the Trial Judge was not in error in refusing to give an instruction to the jury upon the defense alleged in the sixth defense of the answer, alleging connivance and conspiracy by appellee with her husband; Section 525, Carroll’s Kentucky Civil Code of Practice; Orleans v. Platt, 99 U.S. 676, 678, 25 L.Ed. 404; Bird v. United States, 187 U.S. 118, 132, 23 S.Ct. 42, 47 L.Ed. 100.
It is ordered that the judgment of the District Court be and is affirmed fo-r the reasons given by the District Judge in his opinions in the cases on the Covington, Kentucky Docket, styled Hartlieb v. Carr et al., D.C., 94 F.Supp. 279 and Salonen v. Farley et al., D.C., 82 F.Supp. 25.